              Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 1 of 12




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
             Plaintiff,                        )   MS. HOLMES’ REPLY IN SUPPORT OF
16                                             )   MOTIONS FOR ACCESS TO GRAND JURY
        v.                                     )   SELECTION MATERIALS
17                                             )
     ELIZABETH HOLMES and                      )   Date: August 17, 2020
18   RAMESH “SUNNY” BALWANI,                   )   Time: 1:00 p.m.
                                               )   CTRM: 4, 5th Floor
19           Defendants.                       )
                                               )
20                                             )   Hon. Edward J. Davila
                                               )
21                                             )
                                               )
22                                             )

23

24

25

26

27

28 MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 2 of 12




 1                                              INTRODUCTION

 2          The government acknowledges that Ms. Holmes has a right to access materials relevant to the

 3 selection of the grand juries that returned the Second and Third Superseding Indictments under the Jury

 4 Selection and Service Act (“JSSA”). Nonetheless, the government creates an artificial limitation to Ms.

 5 Holmes’ right of access, urging the Court to limit discovery to only the most basic of demographic data

 6 regarding the Master Jury Wheel. The Act is unequivocal: a defendant preparing a motion to challenge

 7 the grand jury selection procedures is entitled to inspect the “contents of records or papers used by the

 8 jury commission or clerk in connection with the jury selection process.” 28 U.S.C. § 1867(f). The Act

 9 does not restrict the available “records or papers” to those related to the Master Jury Wheel.
10          In Test v. United States, 420 U.S. 28 (1975), the Supreme Court recognized that without an

11 “unqualified” right of inspection, “a party almost invariably would be unable to determine whether he

12 has a potentially meritorious jury challenge” under the Act and the Sixth Amendment right to a jury

13 randomly selected from a cross-section of the community. Id. at 30. Accordingly, to vindicate these

14 statutory and constitutional guarantees, the Act grants defendants the right to inspect records that reflect

15 the grand juror selection process after the formation of the Master Wheel. Courts in this district have

16 routinely granted requests for this kind of information. See, e.g., United States v. Cerna, 2009 WL

17 2998930, at *2 (N.D. Cal. Sept. 16, 2009). Information about how grand jurors were qualified and

18 selected from the Master Jury Wheel, and how the COVID-19 crisis affected such qualification and

19 selection, is critical to ascertaining whether the grand jurors who returned the Indictments were selected

20 at random from a fair cross section of the community.

21          Ms. Holmes is entitled to information regarding all the procedures outlined in the Act—not just

22 the formation of the Master Jury Wheel. Ms. Holmes asks for no more than she needs to prepare a

23 motion, and no less than what she is entitled to under the Act. Accordingly, the Court should grant the

24 motion and allow Ms. Holmes to access these materials in anticipation of a motion to dismiss under the

25 Sixth Amendment and 28 U.S.C. § 1867(a).

26

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  1
             Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 3 of 12




 1                                                 ARGUMENT

 2          The JSSA grants defendants the right to inspect “the contents of records or papers used by the

 3 jury commission or clerk in connection with the jury selection process.” 28 U.S.C. § 1867(f). “To avail

 4 [herself] of this right of access to otherwise nonpublic jury selection records, a litigant need only allege

 5 that [she] is preparing a motion challenging the jury selection procedures.” United States v. Layton, 519

 6 F. Supp. 946, 958 (N.D. Cal. 1981). Once alleged, a defendant “shall be allowed to inspect, reproduce,

 7 and copy such records or papers at all reasonable times during the preparation and pendency of such a

 8 motion.” 28 U.S.C. § 1867(f) (emphasis added). The Act contemplates that defendants may move to

 9 dismiss indictments because the grand jury was not drawn from a fair cross section of the community
10 and/or because the manner in which a grand jury is selected otherwise fails to comply with the Act’s

11 detailed requirements. Id. § 1867(a).

12          The Act’s requirements are designed to ensure that the jury is selected at random from “a fair

13 cross section of the community in the district or division wherein the court convenes.” 28 U.S.C.

14 § 1861. Sections 1862-1866 require the Grand Jury Plan to be constructed in a way that ensures that (1)

15 no citizen shall be excluded from grand jury service on account of race, color, religion, national origin,

16 or economic status; (2) jurors are selected at random from the master jury wheel and qualified through

17 the use of qualification forms; and (3) no person or class of persons shall be disqualified except for the

18 reasons provided in the Act or undue hardship. The Act’s inspection provision under § 1867(f) is

19 necessarily as broad in scope as the Act’s procedural protections.

20          Ms. Holmes tailored her requests to documents needed to evaluate whether the implementation

21 of the Grand Jury Plan during the COVID-19 crisis substantially complied with the provisions of the Act

22 and ensured that the grand juries were drawn from a fair cross representation of the community. The

23 government does not oppose Requests 1, 4-5, 8, and 11-15, which largely concern the selection of the

24 Master Jury Wheel—i.e., the potential pool of grand jurors that exists before the Court excuses potential

25 grand jurors from service. Gov’t Opp’n to Ms. Holmes’ Motions for Grand Jury Selection Materials

26 (“Gov’t Opp’n”), ECF No. 474, at 6-7. The government opposes the requests seeking information

27 regarding the Court’s selection and qualification of grand jurors after the formation of the Master Jury

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  2
              Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 4 of 12




 1 Wheel. 1 But courts in this district and elsewhere have provided defendants access to the same

 2 documents that Ms. Holmes seeks.

 3          This Court should do the same. The requested materials are essential to ensure that the selection

 4 process for the grand jurors that returned the Second and Third Superseding Indictments was consistent

 5 with the Act and the Sixth Amendment, and any concerns about the disclosure of sensitive information

 6 of grand jurors can be mitigated by appropriate measures.

 7 I.       The Requested Materials Are Relevant to Litigating the JSSA Issues Arising from the
            COVID-19 Crisis and Are Routinely Granted by Courts.
 8
            Courts have granted discovery of the requested materials in similar cases. In United States v.
 9
     Cerna, for example, a defendant requested, as relevant here: (1) juror qualification forms, (2) JS-12
10
     forms associated with the master and qualified jury wheel for the grand jury pool that returned the
11
     indictment; (3) records setting forth the method of jury empaneling including “all documents reflecting
12
     procedures used to select names from the master or qualified jury wheels, and to excuse prospective
13
     grand and petit jurors for hardship or other reasons;” and (4) “any other statistical information compiled
14
     by the jury clerk relating to the makeup of the jury pool from which the grand jury was drawn that
15
     returned the Second Superseding Indictment.” 2009 WL 2998930, at *2-4 (N.D. Cal. Sept. 16, 2009).
16
            The court granted the requests, holding that the “use of jury questionnaires is an important
17
     mechanism for the implementation of those procedures;” that the JS-12 forms “provide defendants with
18
     the statistics necessary to identify whether an identifiable group was substantially under-represented in
19
     the jury pool from which defendants’ grand jury was drawn;” that the records concerning the method for
20
     empaneling the grand jury “reflect the methods or procedures by which a grand or potential petit jury is
21
     empaneled, [and therefore] fall clearly within the scope of necessary discovery to determine whether a
22
     successful, fair cross-section challenge exists;” and that the statistical information related to the makeup
23
     of the jury pool was information to which defendants were entitled under the Act. Id.; see also United
24
     States v. Jack, 2009 WL 435124, at *4 (E.D. Cal. Feb. 20, 2009) (granting requests for records setting
25

26

27
          1
            For the Court’s convenience Ms. Holmes has attached to this Reply a chart which reflects her
28 requests, and, if the government has objected, the basis for the request. See Ex. A.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  3
                Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 5 of 12




 1 forth methods for empaneling grand jury). All of this information reflected “records or papers used by

 2 the jury commission or clerk in connection with the jury selection process.” 28 U.S.C. § 1867(f).

 3          The government principally relies on United States v. Shader, 2020 WL 4158059 (E.D.N.Y. July

 4 17, 2020). Gov’t Opp’n at 6-7. In Shader, the defendant claimed that her right to a grand jury that

 5 represents a cross section of the community was potentially compromised “because the indictment was

 6 returned by a grand jury sitting in Central Islip, as opposed to [its usual location in] Brooklyn, after the

 7 courthouses were closed in March and most members of the public were under a stay at home order due

 8 to the COVID-19 pandemic.” Id. at * 1. The court explained that the premise of the motion was flawed

 9 because the at-issue grand jury was empaneled months before the start of the pandemic and its members
10 were selected from all five counties that comprise the Eastern District of New York. Id. at *2. The

11 court denied several of the defendant’s requests based on her flawed assumption. Id. The court found it

12 significant that the government had explicitly clarified that the grand jury was empaneled before the

13 pandemic and was selected from all the counties. Id.

14           In this case, Ms. Holmes has not premised her requests on an assertion that the grand jury that

15 returned the Indictments was sitting in a different location, or that grand jurors from San Jose were

16 under stay-at-home orders when the Indictments were returned. 2 Rather, she bases her motion on the

17 effect of the COVID-19 pandemic on the pool of qualified grand jurors and the lack of information

18 about the manner in which the grand jury that returned the Second and Third Superseding Indictments

19 was selected. See General Order No. 72-3 (adopted May 21, 2020) (“Grand jury proceedings in this

20 district will resume in June on a date and in a manner to be determined.”). The government faults Ms.

21 Holmes for presuming that the pandemic may have affected the representativeness of the pool from

22 which the grand juries were drawn, but unlike in Shader, it has provided no information about the

23 manner in which the grand jury was selected or otherwise explained why Ms. Holmes’ assumptions are

24 wrong. The defendant in Shader did not raise the questions presented by Ms. Holmes’ anticipated

25 motion, and that case provides no guidance here.

26

27          2
             Should the materials ordered by the Court reveal that either of these circumstances occurred in
   this case, Ms. Holmes would make those arguments when filing a motion to dismiss under 28 U.S.C.
28 § 1867(a).
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  4
             Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 6 of 12




 1          More analogous is a recent decision by the U.S. District Court for the Eastern District of

 2 Washington, which granted requests similar to Ms. Holmes’ requests. See United States v. Cloud, 2020

 3 WL 4381608 (E.D. Wash. July 27, 2020). In Cloud, the defendant sought grand-jury selection materials

 4 comprising 27 categories of information related to the grand jurors who returned indictments in that

 5 case, and sought records related to the current grand jury as the defendant was anticipating a new

 6 indictment in the case. Id. at *2. The court denied without prejudice two requests for orders or changed

 7 policies enacted for summoning jurors during the pandemic. The court reasoned that because the jurors

 8 that returned the indictment were summoned well before issues related to the pandemic occurred, the

 9 pandemic-related requests were premature. Id.
10          Critically, the court granted the remaining 25 requests. Specifically, the court held, as have other

11 courts, that the JS-12 forms (Holmes Request 6); Jury Wheel data analyses (Holmes Request 7);

12 calculations made to ensure that grand jurors were summoned at random in proportion to the population

13 of the District’s counties, and the ratios of individuals summoned from each division (Holmes Request 9

14 and 10); juror qualification forms (Holmes Request 16); and grand juror numbers and dispositions of

15 summoned grand jurors as to excusal, deferment, disqualification, or selection (Holmes Requests 18-20)

16 were “within the scope of [a defendant’s] right of access under 28 U.S.C. § 1867(f).” Id. at *2-8.

17          The same is true here. The requests to which the government objects include precisely the type

18 of information that courts have held is necessary to prepare a motion under 28 U.S.C. § 1867(a):

19          Requests 2-3 concern any orders or documents reflecting changes from previous grand-jury

20 selection procedures because of the pandemic, 3 which are undoubtedly “records or papers used by the

21 jury commission or clerk in connection with the jury selection process.” 28 U.S.C. § 1867(f). The

22 Court’s General Order 72-3 stated that “Grand jury proceedings in this district will resume in June on a

23 date and in a manner to be determined.” The Act entitles Ms. Holmes to documents that would allow

24 her to ensure that the manner of selection that was ultimately determined, if changed from the standard

25 jury-selection procedure, is consistent with the requirements of the Act and the Constitution.

26

27
         3
           Upon confirmation that all of the information reflected in Requests 2-3 is available publicly,
28 Ms. Holmes is willing to withdraw these requests.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  5
             Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 7 of 12




 1          Request 6-7 seek any JS-12 form that may have been created pursuant to 28 U.S.C. § 1863(a)

 2 and any other statistical demographic analyses used to summon the grand jurors in this case. As courts

 3 in this district have recognized, JS-12 forms provide:

 4          (1) the number of names placed on the master wheel and the number of names drawn from
            the master wheel to whom questionnaires were mailed; (2) the number of questionnaires
 5          completed and returned, returned as undeliverable by the post office, or not yet returned;
            (3) a demographic analysis of samplings drawn from returned jury questionnaires and from
 6
            those placed on the qualified jury wheel; and (4) a statistical comparison of the jury wheel
 7          sample against general-population data by racial, ethnic and gender classifications.

 8 Cerna, 2009 WL 2998930, at *3. It goes without saying that such requests “provide . . . the statistics

 9 necessary to identify whether an identifiable group was substantially under-represented in the jury pool
10 from which defendants’ grand jury was drawn.” 4 Id.

11          Requests 9-10 seek calculations made by the court to ensure that grand jurors were summoned in
12 proportion to the population of the District’s counties, and the ratios of individuals summoned from each

13 division. These calculations are expressly referenced in the District’s Grand Jury Plan that was designed

14 to meet the requirements of the Act. See General Order 6 at 3, 5-6. Moreover, they are required under

15 the Act to ensure that the jurors who are summoned reflect a cross-section of the community. 28 U.S.C.

16 § 1863(b)(3) (explaining the requirement of “proportional representation in the master jury wheel”).

17 Ms. Holmes would need to review the records to determine if any division was significantly

18 underrepresented.

19          Requests 16-17 concern the jury qualification forms and a questionnaire sent by the Court,
20 presumably as a screening tool. As courts have recognized, [t]he use of jury questionnaires is an

21 important mechanism for the implementation of [jury selection] procedures.” Cerna, 2009 WL

22 2998930, at *2; see also U.S. v. Skilling, 2004 WL 1243912 at *15 (S.D. Tex. May 25, 2004) (“[A]bsent

23 access to the information solicited on the Juror Qualification Questionnaires, Skilling will not be able to

24 determine what, if any, grounds exist to support a motion to dismiss the superseding indictment under 28

25 U.S.C. § 1867(a)”). As recently as this week, a court in this district provided counsel with proposed

26
           4
             It is unclear if these forms currently exist with respect to the grand jurors that returned the
27 Second and Third Superseding Indictments. For that reason, it is imperative that Ms. Holmes’ other
   requests are granted as they would provide her with access to much of the information that would be
28 reflected in the JS-12 forms.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  6
                Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 8 of 12




 1 COVID-19 related questions to potential jurors. United States v. Calderon, CR-18-00289-WHA, ECF

 2 No. 311 (N.D. Cal. Aug. 5, 2020).

 3          Requests 18-20 are critical to determining the effect of the COVID-19 crisis on the qualified

 4 grand jury pool. They seek the juror numbers and the dispositions of each summoned potential grand

 5 juror as to excusal, deferment, disqualification, or selection of the grand jurors who returned the Second

 6 and Third Superseding Indictment. “[I]nformation concerning the reason for a prospective grand juror’s

 7 exclusion from the jury pool plainly qualifies as a ‘record[ ] . . . used by the jury commission or clerk in

 8 connection with the jury selection process’ [and is] potentially necessary to understanding whether the

 9 grand jury that returned the indictments in [a] case fairly represented the community.” Cloud, 2020 WL
10 4381608, at *4 (citing 28 U.S.C. § 1867(f)). Moreover, the grounds for excusal and the disposition of

11 juror qualifications is directly relevant to whether the grand jury was selected at random as required by

12 the Act. See United States v. Evans, 526 F.2d 701, 706 (5th Cir. 1976) (clerks may not make

13 determinations in the jury-questionnaire screening process that are “subjective” or “extra-statutory”);

14 Layton, 519 F. Supp. at 954 (excusal by clerks constitutes substantial violation of the Act when clerk

15 employs “subjective or non-random criteria”). 5

16          In short, the materials requested by Ms. Holmes are within the scope of “records or papers used

17 by the jury commission or clerk in connection with the jury selection process.” 28 U.S.C. § 1867(f).

18 Ms. Holmes therefore is entitled to the materials in anticipation of a motion under 28 U.S.C. § 1867(a).

19 II.      The Government’s Arguments to The Contrary Are Unavailing, and Appropriate
            Safeguards Will Ensure That Produced Information Is Protected.
20
            None of the government’s arguments support its crabbed interpretation of Ms. Holmes’ right to
21
     access grand-jury materials.
22
            First, the government invokes the “presumption of regularity” afforded to grand juries in an
23
     attempt to narrow the documents to which a defendant is entitled. Gov’t Opp’n at 4. But the
24
     government cites no case applying the presumption of regularity to limit a defendant’s statutory right to
25
     access documents used in connection with the grand-jury selection process. To the contrary, courts hold
26

27          5
            At this time, Ms. Holmes withdraws Request 21, but reserves her right to renew the request
   once she reviews the materials ordered produced by the Court and confirms that grounds exist for a
28 motion under the Act. See 28 U.S.C. § 1867(d).
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  7
             Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 9 of 12




 1 that a defendant need not show that a motion to dismiss under § 1867(a) will be meritorious to gain

 2 access to relevant documents. Layton, 519 F. Supp. at 958 (“To avail himself of this right of access to

 3 otherwise nonpublic jury selection records, a litigant need only allege that he is preparing a motion

 4 challenging the jury selection procedures.”).

 5          Next, the government invokes Test in support of its argument that, despite all the procedures

 6 required by the Act, a defendant is entitled only to the information that makes up the Master Jury Wheel.

 7 Gov’t Opp’n at 4-5. But Test does not so hold. Although Test involved a request for such information,

 8 the Supreme Court held that § 1867(f) “makes clear that a litigant has essentially an unqualified right to

 9 inspect jury lists . . . in order to aid parties in the preparation of motions challenging jury-selection
10 procedures.” 420 U.S. at 30 (internal quotation marks omitted). The Court held that the right to inspect

11 the lists encompassed the “contents of records or papers used by the jury commission or clerk in

12 connection with the jury selection process,” 28 U.S.C. § 1867(f), not that the right was limited to

13 documents about the Master Jury Wheel. In other words, although information concerning the Master

14 Jury Wheel may be necessary, it is by no means in every case sufficient.

15          The government also relies on other cases that it claims stand for the proposition that discovery

16 should be limited to narrow disclosures regarding the Master Jury Wheel. See Gov’t Opp’n at 5-6.

17 However, the government’s cases provide only that the scope of discoverable information may vary

18 based on the particular facts of the case, the type of information requested, and the explanations given

19 for the requests. In United States v. Gotti, for example, in which the defendant requested information

20 only about the Master Wheel, the court declined to turn over juror identifying information based on the

21 circumstances of that case, which involved witness intimidation and defendants accused of engaging in

22 violent activities for a prominent crime syndicate. 2004 WL 32858, *11 (S.D.N.Y. Jan. 6, 2004). In

23 United States v. Davis, another case in which the defendant limited his requests to the Master Wheel, the

24 court held that “names of specific jurors selected do not need to be turned over to a defendant” charged

25 with violent crimes but specifically noted that the right to discovery extends beyond the master wheel.

26 2009 WL 637164, at *16 (S.D.N.Y. Mar. 11, 2009). Ms. Holmes’ requests extend beyond the

27 information requested in those cases. Moreover, this is not a case involving violent crime, and any

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  8
            Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 10 of 12




 1 suggestion that Ms. Holmes or her counsel will use this information to intimidate grand jurors would be

 2 baseless and offensive.

 3          United States v. McLernon, 746 F.2d 1098 (6th Cir. 1984), affirmatively undermines the

 4 government’s argument. In McLernon, the court recognized that the “right to inspection extends to all

 5 jury selection materials relevant to a complete determination of whether a grand or petit jury has in fact

 6 been selected ‘[at] random from a fair cross-section of the community.’” Id. at 1123 (emphasis added)

 7 (citations omitted). The court explained that in certain circumstances “a defendant must be afforded

 8 access to the names, addresses, and demographics of those jurors who returned the indictment in order to

 9 vindicate the ‘unqualified’ right to inspection and to insure that the jury actually represented a wide
10 spectrum of the community.” Id. In finding that the defendant was not entitled to more information

11 than reflected in the Master Wheel, the Sixth Circuit expressly limited its holding to the “narrow facts

12 currently before [the court].” Id.

13          These cases do not stand for the broad proposition that disclosure of information about the

14 Master Jury Wheel suffices to protect Ms. Holmes’s right in the circumstances of this case—when the

15 relevant question is whether the COVID-19 crisis disproportionately affected grand jurors’ ability and/or

16 availability to serve and the procedures used to qualify and/or excuse grand jurors. The Court should

17 reject the government’s invitation to re-write § 1867(f) to give access only to basic demographic

18 information that comprises the Master Jury Wheel.

19          Finally, the government implies that there is a risk that the requests may implicate the personal

20 information of grand jurors. If any of the requested documents contain such information, Ms. Holmes

21 does not object to appropriate redactions or any issuance of a protective order. Any risks associated

22 with producing information responsive to Ms. Holmes’ requests therefore can be adequately mitigated

23 through reasonable protective measures.

24                                               CONCLUSION

25          For these reasons, this Court should grant Ms. Holmes’ motions.

26

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                  9
           Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 11 of 12




 1

 2 DATED: August 6, 2020                        Respectfully submitted,

 3                                              /s/ Amy Mason Saharia
                                                KEVIN DOWNEY
 4                                              LANCE WADE
                                                AMY MASON SAHARIA
 5                                              KATHERINE TREFZ
                                                Attorneys for Elizabeth Holmes
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                 10
           Case 5:18-cr-00258-EJD Document 481 Filed 08/06/20 Page 12 of 12




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on August 6, 2020 a copy of this filing was delivered via ECF on all counsel
 3 of record.

 4

 5                                                      /s/ Amy Mason Saharia
                                                        AMY MASON SAHARIA
 6                                                      Attorney for Elizabeth Holmes

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTIONS FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     CR-18-00258 EJD
                                                 11
Case 5:18-cr-00258-EJD Document 481-1 Filed 08/06/20 Page 1 of 4




EXHIBIT A
Case 5:18-cr-00258-EJD Document 481-1 Filed 08/06/20 Page 2 of 4
Case 5:18-cr-00258-EJD Document 481-1 Filed 08/06/20 Page 3 of 4
Case 5:18-cr-00258-EJD Document 481-1 Filed 08/06/20 Page 4 of 4
